J-S24044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                   Appellee                    :
                                               :
                       v.                      :
                                               :
    DANIEL GARCIA,                             :
                                               :
                   Appellant                   :      No. 3250 EDA 2019


        Appeal from the Judgment of Sentence Entered October 16, 2019
             in the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): No. CP-46-CR-0004211-2018

BEFORE:       BENDER P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED NOVEMBER 20, 2020

        Daniel Garcia (Appellant) appeals from the October 16, 2019 judgment

of sentence imposed following his convictions for three counts of possession

of a controlled substance with intent to deliver (PWID), three counts of

possession of a controlled substance, and one count each of possessing drug

paraphernalia, criminal use of a communication facility, and person not to

possess a firearm. We affirm.

        The   underlying    convictions stemmed from an       undercover      drug

investigation, which began in 2018, following a fatal drug overdose. As

recounted by the trial court,

        [o]n May 18, 2018, [] the Pottstown police received a call from a
        concerned citizen, with surveillance video, indicating that
        Appellant was selling drugs out of a white Chevy Astro van in front
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24044-20


     of a home located at 308 Diamond Street[. Brendon Stierheim]
     was brought to the Pottstown Hospital in a white Chevy Astro van
     [on May 25, 2018, for a drug overdose]. The vehicle registration
     obtained by the police listed the Chevy van as registered to
     Appellant with 308 Diamond Street as the registered address.

           Detective Francis Rippert utilized a [fake Facebook account]
     under the name Amy Lynn to contact Appellant. Appellant’s
     Facebook profile was identified by the officer through specific
     posts that were associated with Appellant[].

           The initial contact made by “Amy Lynn” occurred on June 1,
     2018. A private Facebook message that referenced the overdose
     death of Stierheim was sent to Appellant. On June 2, 2018,
     Appellant responded via his Facebook account, referring to
     Stierheim as a “brother from another mother.” “Amy Lynn”
     responded on June 4, 2018[,] indicating that she and Stierheim
     would “party” together. Appellant informed “Amy Lynn” that he
     was the boss of the operation, and suggested that he and “Amy
     Lynn” hang out since he had “everything” to offer, indicating
     access to a variety of different drugs.

            Appellant arranged with “Amy Lynn” via a series of vague
     Facebook messages and text messages to provide her with the
     drugs in exchange for sex. “Amy Lynn” requested that Appellant
     supply her with “D.” In response, Appellant inquired if she would
     like “a bun,” in reference to a bundle of heroin.6 Appellant made
     it clear that “Amy Lynn” did not need to pay for the drugs, as it
     was his intention to receive sex instead of money.
            ______
            6 Detective Rippert testified that “D” represents dope, which

            indicated heroin, and that a “bun” is a bundle of heroin,
            which is typically 10 to 14 bags packaged together.

           It was agreed upon that Appellant would pick up “Amy Lynn”
     on June 4, 2018 at the Turkey Hill convenience store in Eagleville,
     as Appellant believed it to be “Amy Lynn’s” place of employment.

           Appellant, in his white Chevy Astro van, arrived at the
     Turkey Hill at approximately 2:46 p.m. on June 4, 2018. Detective
     Rippert and four other detectives were parked in a lot across from
     the Turkey Hill, awaiting Appellant’s arrival. From his position,
     Detective Rippert was able to observe Appellant driving the Astro
     van into the parking lot of the Turkey Hill.

                                    -2-
J-S24044-20



            As he approached the vehicle, Detective Rippert identified
      himself and directed Appellant not to move and to put his hands
      up. Appellant refused to put his hands up, and reached down to
      underneath the other seat. In response, the officers detained him,
      placed him in handcuffs, searched him, and transported Appellant
      to the Lower Providence Police Department. The police found
      $4,501.88 in small denominations on Appellant’s person.

             Once Appellant was taken into custody, due to the public
      location of the vehicle and the possible dangers associated with
      the heroin/fentanyl Appellant was purporting to sell, the white
      Astro van was driven less than a minute away to the Lower
      Providence Police Department sally port. Once at the sally port the
      van was searched by police.

             A search of Appellant’s vehicle revealed a loaded 9mm
      pistol, an LG cell phone, a black backpack containing 33[5] bags
      of bundled heroin and fentanyl, a knotted baggie filled with
      methamphetamine, an assortment of pills, and assorted glassine
      baggies. A receipt dated June 2, 2018, for a Sentinel Storage
      locker was recovered from the vehicle as well.

             The police prepared and executed search warrants of both
      Appellant’s home at 308 Diamond Street and of the storage facility
      identified on the recovered receipt. Detective Rippert executed the
      warrant on the Sentinel storage locker. The officers recovered
      sandwich baggies, Narcan, unused syringes, empty pill capsules,
      digital scales, a gun cleaning kit, ammunition for several types of
      guns, and a gun belt, among other items, as a result of the search.

            A team of police officers, including Detective James Lavin of
      the Montgomery County Detective Bureau, served and executed
      the warrant at Appellant’s 308 Diamond Street residence. The
      items of significance recovered from the search were: a plastic
      bag containing a large amount of presumed methamphetamine, a
      second plastic bag containing white powder, a wallet with
      Appellant’s driver’s license, clear plastic baggies, a digital scale,
      and ledger sheets appearing to track money owed and earned.

Trial Court Opinion, 12/19/2019, at 2-5 (party designations, numbering style,

and capitalization altered; citations to record and some footnotes omitted).



                                      -3-
J-S24044-20



        Based on the foregoing, Appellant was arrested and charged with 18

drug-related offenses, as well as person not to possess a firearm. By

agreement of the parties, Appellant’s information was amended to charge

Appellant with three counts of PWID,1 three counts of possession of a

controlled substance, and one count each of possessing drug paraphernalia,

criminal use of a communication facility, and person not to possess a firearm.

        Appellant represented himself with the assistance of stand-by counsel.

On July 15, 2019, the trial court held a suppression hearing, at the conclusion

of which the court denied Appellant’s motion to suppress. Appellant

immediately proceeded to jury selection, and a two-day jury trial was held

from July 16 to 17, 2019. At the conclusion of trial, the jury found Appellant

guilty as indicated hereinabove.

        On October 16, 2019, the trial court sentenced Appellant to an

aggregate term of 10 to 20 years of incarceration.2 Appellant did not file any

post-sentence motions. This timely-filed notice of appeal followed.3 On appeal,

Appellant raises one issue, which is whether the evidence was sufficient to

convict him of three counts of PWID. Appellant’s Brief at 2.
____________________________________________


1 Specifically, these charges were based on the (1) heroin/fentanyl/acetyl
fentanyl recovered from Appellant’s vehicle; (2) methamphetamine recovered
from Appellant’s vehicle, and (3) methamphetamine recovered from
Appellant’s residence.

2Appellant also entered two negotiated guilty pleas at that hearing, and was
sentenced concurrently at those informations.

3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                           -4-
J-S24044-20



      Appellant’s issue challenges the sufficiency of the evidence supporting

his conviction. “Whether sufficient evidence exists to support the verdict is a

question of law; our standard of review is de novo and our scope of review is

plenary.” Commonwealth v. Giron, 155 A.3d 635, 638 (Pa. Super. 2017).

Further, to address a challenge to the sufficiency of the evidence, we must

determine

      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when viewed in the light most favorable to the
      Commonwealth as verdict-winner, are sufficient to establish all
      elements of the offense beyond a reasonable doubt. We may not
      weigh the evidence or substitute our judgment for that of the fact-
      finder. Additionally, the evidence at trial need not preclude every
      possibility of innocence, and the fact-finder is free to resolve any
      doubts regarding a defendant’s guilt unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. When
      evaluating the credibility and weight of the evidence, the fact-
      finder is free to believe all, part or none of the evidence. For
      purposes of our review under these principles, we must review the
      entire record and consider all of the evidence introduced.

Commonwealth v. Carr, 227 A.3d 11, 19 (Pa. Super. 2020). Additionally,

the Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa. Super. 2015).

      “To sustain a conviction for PWID, the Commonwealth must prove both

the possession of the controlled substance and the intent to deliver the

controlled substance.” Commonwealth v. Roberts, 133 A.3d 759, 767 (Pa.

Super. 2016) (citation and quotation marks omitted). Appellant contests that

the Commonwealth proved that he had intent to deliver a controlled

                                     -5-
J-S24044-20


substance. Appellant’s Brief at 2, 7-8. According to Appellant, “[t]here was no

direct evidence regarding [Appellant’s] state of mind with regard to the

recovered drugs” and the text messages between Appellant and “Amy Lynn”

demonstrated that Appellant refused monetary payment. Id. at 8.

       We begin our analysis by reviewing the law regarding intent to deliver.

       [T]he intent to deliver may be inferred from possession of a large
       quantity of controlled substances. It follows that possession of a
       small amount of a controlled substance supports the conclusion
       that there is an absence of intent to deliver. If the quantity of
       the controlled substance is not dispositive as to the intent, the
       court may look to other factors.

             Other factors to consider when determining whether a
             defendant intended to deliver a controlled substance
             include the manner in which the controlled substance
             was packaged, the behavior of the defendant, the
             presence of drug paraphernalia, and ... [the] sums of
             cash found in possession of the defendant. The final
             factor to be considered is expert testimony. Expert
             opinion testimony is admissible concerning whether
             the facts surrounding the possession of controlled
             substances are consistent with an intent to deliver
             rather than with an intent to possess it for personal
             use.

Roberts, 133 A.3d at 768 (citations and quotation marks omitted).

       Despite Appellant’s arguments that he did not arrange a monetary sale

of drugs to Amy Lynn, the evidence presented at trial supports the jury’s

finding that Appellant possessed the controlled substances with the intent to

deliver. Relevantly, the record revealed that Detective Rippert seized 335 bags

of bundled acetyl fentanyl, fentanyl, and heroin from Appellant’s van, along

with   a   knotted   bag   containing   27.11   grams   of   methamphetamine.


                                        -6-
J-S24044-20


Additionally, officers recovered 61.82 grams of methamphetamine from

Appellant’s residence. Detective Michael Fedak, who testified as an expert in

drug possession and delivery for the Commonwealth, opined that the amounts

alone of each cache of controlled substance indicated possession for drug

dealing, not personal use. Moreover, a search of Appellant’s person revealed

a large amount of cash in small denominations and no use paraphernalia.

During the subsequent searches of the vehicle, storage locker, and residence,

officers recovered numerous items indicative of drug dealing, including

Narcan, ledger sheets, digital scales, and packaging materials. Finally,

Detective Fedak testified that heroin and methamphetamine produce two

completely different types of highs, which further indicates possession of those

controlled substances with intent to sell as opposed to use. Given all of these

factors, Detective Fedak opined that the controlled substances were possessed

with the intent to deliver, not for personal use. N.T., 7/17/2019, at 119-20.

      Accordingly, when viewed in the light most favorable to the verdict

winner, the Commonwealth has set forth sufficient evidence for each of the

three counts to support the element of intent to deliver under 35 Pa.C.S.

§ 780-113(a)(30).

      Judgment of sentence affirmed.




                                     -7-
J-S24044-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/20




                          -8-